Citation Nr: 0818773	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-26 344	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine (DDD).  


ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran had verified active service from September 1986 
to November 1989.  He also is noted to have had total active 
service of almost 17 years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO rating decision in its December 2005 
that granted service connection and assigned a rating of 10 
percent, effective on May 4, 2005.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required of his part.  


REMAND

The veteran was afforded a VA examination in September 2005.  
However, this examination is inadequate for rating purposes 
because it fails to adequately address the degree of 
functional loss caused by the service-connected DDD of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2007), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the severity of a disability.  See also 38 C.F.R. § 3.159 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask 
him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
who may possess additional records 
pertinent to the service connection 
claim on appeal, such as treatment for 
his lumbosacral strain or any other 
back condition.  After obtaining any 
necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if 
possible.  

2.  The AOJ must arrange for a VA 
examination to determine the current 
severity of the service-connected DDD 
of the lumbar spine.  The veteran's VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

In particular, the examiner should 
describe all symptomatology due to the 
veteran's service-connected DDD of the 
lumbar spine.  The examiner must also 
provide findings on the range of motion 
of the thoracolumbar spine, with 
standard ranges provided for comparison 
purposes.  Any mention of ankylosis - 
whether favorable or unfavorable - 
abnormal gait or spinal contours should 
also be noted.  Further, the examiner 
should also comment on whether there is 
any thoracolumbar spine weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must 
be portrayed in terms of degrees of 
additional loss of motion.  Finally, 
the examiner should identify any 
objective evidence of pain in the 
thoracolumbar spine and any functional 
loss associated with pain.  

A complete rationale for each opinion 
expressed and conclusion reached must 
be set forth in a typewritten report, 
and associated with the claims file.  

3.  The AOJ must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

4.  After completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim for an initial 
evaluation in excess of 10 percent for 
service-connected DDD of the lumbar spine 
in light of all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

